[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________ U.S.            COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                               December 12, 2006
                                No. 06-12962
                                                                THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                        D.C. Docket No. 05-00289-CR-CG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

YAKUBU HOWARD,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                               (December 12, 2006)

Before BIRCH, BLACK and MARCUS, Circuit Judges

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Yakubu Howard in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Howard’s conviction and

sentence are AFFIRMED.




                                         2